DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 6-9, with respect to B. Claim Rejections – 35 U.S.C. § 102 of claims 1-2, 11-13, and 19 by Stoute et al. (“Optical data link assembly for 360 µm diameter IVUS on guidewire imaging devices”) and C. Claim Rejections – 35 U.S.C. § 103 of claims 3-10 and 14-8 by Stoute in view of Eberle (US 7,846,101) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “the first integrated circuit controller comprises annular shape and a plurality of first bond pads disposed on an outer surface of the first integrated circuit controller, wherein the outer surface faces the plurality of ultrasound transducer elements.” However, in view of the description in Applicant’s specification, it is unclear which surface constitutes the “outer surface of the first integrated circuit controller.” Figure 3 from Applicant’s disclosure is reproduced below, wherein the outer surface 342, proximal face 332, and bond pads 312 are highlighted. The “annular integrated circuit controller 300…can be similar to the controllers 210, 220” ([0049]), whereby the “integrated circuit controller 220 includes outer bond pads 312 distributed along the outer diameter 314” ([0051]) of the proximal face 332 surface. 
            
    PNG
    media_image1.png
    513
    552
    media_image1.png
    Greyscale

Fig. 3 of Applicant’s specification.
This embodiment of the integrated circuit controller 300, as well as its depiction in Fig. 6 (reproduced below) with additional elements of the imaging assembly 200, illustrate the bond pads 312 disposed on a “face” surface of the controller 220, which “faces the plurality of transducer elements” (claims 1 and 13). Examiner has not found description or illustration of the imaging assembly with the bond pads located on the outer surface of the controller (i.e., with the bond pads arranged around the curved surface, such as outer surface 342 in Fig. 3) as claimed. 

    PNG
    media_image2.png
    580
    703
    media_image2.png
    Greyscale

Fig. 6 of Applicant’s specification.
	Thus, it is unclear whether the Applicant intends to dispose the bond pads on the flat “face” surface (shaded light gray in Figs. 3 and 6 above) as provided in the description, or on the curved “outer surface” (darker shading in Figs. 3 and 6 above) as suggested by the current claim language. For these reasons, claims 1, 13 and their dependents are indefinite. Examiner will interpret the claims following the position of the bond pads on the flat “face” surface as described in the specification. Examiner suggests that Applicant amend the claim language to match the terms and structures provided in the description. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoute et al. (“Optical data link assembly for 360 µm diameter IVUS on guidewire imaging devices”) in view of Eberle et al. (US 5,368,037), hereafter referred to as “Eberle ‘037”. For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Stoute teaches an intraluminal imaging device (“In this paper, we first introduce an IVUS on guidewire concept with optical link,” wherein the broadest reasonable interpretation of intraluminal includes intravascular, 4th paragraph B. Motivation for an Optical Data Link in a Guidewire), comprising:
a flexible elongate member (“Flex-2-Rigid (F2R) technology platform,” wherein “rigid silicon islands…are interconnected with flexible hinges made from polyimide…As a consequence, the normal stresses are zero and a small bending radius can be achieved without breaking the interconnects” 1st paragraph, A. F2R Technological Platform) defining a longitudinal axis and configured to be inserted into a body lumen within a patient (IVUS of Fig. 3 for intravascular imaging);
an imaging assembly disposed at a distal portion of the flexible elongate member (Fig. 3), the imaging assembly comprising:
a plurality of ultrasound transducer elements disposed around the longitudinal axis (“the annular CMUT array will provide side-looking IVUS,” 2nd paragraph, B. Concept and Components; capacitive micromachined ultrasound transducer (CMUT) elements in Fig. 3); and
a first integrated circuit controller in communication with the plurality of ultrasound transducer elements, wherein the first integrated circuit controller comprises annular shape (“the array elements are interconnected through the F2R flexible bridges with a control Application-Specific Integrated Circuit (ASIC),” 2nd paragraph, B. Concept and Components, which is disc-shaped with an opening as depicted in Figs. 3 and 6 and thus comprises an annular shape).

    PNG
    media_image3.png
    334
    687
    media_image3.png
    Greyscale


Reproduction of Fig. 3 of Stoute et al. 

However, Stoute does not disclose that the first integrated circuit controller comprises a plurality of first bond pads on an outer surface of the first integrated circuit controller, wherein the outer surface faces the plurality of ultrasound transducer elements, wherein each of the plurality of the first bond pads is in contact with one respective transducer element of the plurality of ultrasound transducer elements. Stoute merely discloses that “array elements are interconnected through the F2R flexible bridges with a control Application-Specific Integrated Circuit (ASIC). The disc-shaped ASIC distributes the power to the CMUTs and multiplexes the outgoing signal” (2nd paragraph, B. Concept and Components). In Fig. 3 of Stoute, the side surfaces of the ASIC directly contact the F2R rigid islands via some implicit connection means in order to distribute “power to the CMUTs” and multiplex “the outgoing signal.” Further, while it is not directly conveyed that this connection means is via a plurality of first bond pads, bond pads are well known in the field of circuits to provide the interconnection between components. 
Eberle ‘037 is relied on instead, which teaches an analogous intraluminal ultrasound device to the instant application for real-time imaging of small cavities. Specifically, Eberle ‘037 illustrates in Fig. 2 (reproduced below) “partially constructed diagnostic imaging catheter 10 prior to joining the signal paths between the separated electronics body 12 and transducer assembly 14 in order to show the distinct first and second portions of the imaging device 10 comprising the transducer assembly 14 and the electronics body 12”  (Col. 3, lines 41-46).

    PNG
    media_image4.png
    261
    539
    media_image4.png
    Greyscale

In Fig. 2, ultrasound transducer elements 22 and their transducer contacts 32 are arranged around the longitudinal axis of the catheter and correspond to the claimed ultrasound transducer elements, while the electronics body 12 with the integrated circuits (ICs) 18 are positioned around a lumen 4 and central bore 6 and correspond to the first integrated circuit controller. The conductor lines 30 “link the IC's 18 to a set of 64 electrodes that define the transducer elements in the transducer assembly 14” (Col. 6, lines 18-20). Here, the conductor line is analogous in function to the claimed first bond pads as well as the connection means between the ASIC and the ultrasound imaging elements on the F2R rigid islands of Stoute. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoute by altering the ASIC to include the number of physical connecting means (i.e., bond pads) equal to the number of transducer element contacts as conveyed by the “the electronics body 12 and transducer assembly 14 in order to mate a set of 64 conductor lines 30 from the IC's 18 mounted upon the electronics body 12 to a set of 64 transducer contacts 32 of the transducer assembly 14 in a manner shown in FIG. 3” (Col. 5, lines 63-67) of Eberle ‘037. This modification allows individualized control of each of the transducer elements for a wider range of imaging parameters defined by the user. 
 With regard to claim 2, Stoute further teaches the intraluminal imaging device of claim 1, further including:
a second integrated circuit controller in communication with the ultrasound transducer elements and the first integrated circuit controller, wherein the second integrated circuit controller is annularly shaped: “Most likely the ASIC will require more space than available in a single disc. In that case, the ASIC functionality could be split up among several ASICs” (2nd paragraph, B. Concept and Components). Thus Stoute teaches that a case where an “ASIC will require more space” includes at least a second integrated circuit controller that is necessarily in communication with the ultrasound transducer elements for “the power to the CMUTs and multiplexes the outgoing signal” (2nd paragraph, B. Concept and Components).
With regard to claim 10, the modification of Stoute teaches the intraluminal imaging device of claim 1, wherein a quantity of the plurality of first bond pads equals a quantity of the plurality of ultrasound transducer elements as previously conveyed above for claim 1 by “the electronics body 12 and transducer assembly 14 in order to mate a set of 64 conductor lines 30 from the IC's 18 mounted upon the electronics body 12 to a set of 64 transducer contacts 32 of the transducer assembly 14 in a manner shown in FIG. 3” (Col. 5, lines 63-67) of Eberle ‘037. 
The modification would have been obvious for the same reasons as conveyed above for claim 1.  
Regarding claim 11, Stoute further teaches the intraluminal imaging device of claim 1, wherein the first integrated circuit controller comprises a plurality of back bond pads coupled to a plurality of conductors extending along a length of the flexible elongate member: First, the ASIC “distributes power to the CMUTs and multiplexes the outgoing signal” (2nd paragraph, B. Concept and Components). Second, “the device should be powered through several insulated wires running through the guidewire” that “are also used as control wires for beam-steering of the CMUT array” (2nd paragraph, B. Concept and Component). Since the ASIC distributes power to the CMUT, the insulated wires are necessarily connected to the ASIC. Further in SECTION III of the Stoute, it is stated that “an oscillator ASIC [was] mounted on the studbumps” (3rd paragraph, Fabrication of the Optical Link Demonstrator), and in the caption of Fig. 6 that “power to the ASIC was delivered through wire bonds.” Thus, the “insulated wires running through the guidewire” to supply power to the ASIC and in turn the CMUTs are connected to the ASIC by studbumps on back side of the ASIC.  
With regard to claim 12, Stoute further teaches the intraluminal imaging device of claim 1, wherein a length of the first integrated circuit controller in a longitudinal direction is 3 mm or less in the first paragraph of SECTION II. IVUS on Guidewire Concept with Optical Link: “To fit all components required for IVUS with an optical link inside the small space of a guidewire is challenging. In addition to only ∅360μm available the assembly should not be longer than 3 mm” (emphasis added). Since the overall assembly (ASICs and CMUTs) are to be less than 3 mm, it necessarily follows that the first ASIC itself is less than 3 mm long. 
Regarding claim 20, the modification of Stoute further teaches wherein the plurality of first bond pads are arranged in the annular shape. Eberle ‘037 is relied on to disclose first a radial arrangement of the conductor lines 30 for connecting with the radially aligned transducer contacts 32 as depicted in Fig. 3. This arrangement is incorporated into the physical contact means of the ASIC of Stoute. Secondly, Eberle ‘037 discloses that “the gap between the radiopaque guide wire lumen 4 and both the carrier 20 and the backing material 24…ensures proper radial alignment of the conductor lines 30 and transducer contacts 32” (Col. 6, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoute such that the contact means are radially distributed around the ASIC in order to ensure “proper radial alignment” with the ultrasound transducer contacts. 
With regard to claim 13, the teaching of Stoute and logic pattern as applied to claim 1 is also applicable the method of manufacture claims.

Claims 3-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stoute and Eberle ‘037 as applied to parent claims 1 and 13, and further in view of Eberle et al. (US 7,846,101), hereafter referred to as “Eberle ‘101”.
Regarding claim 3, Stoute teaches the intraluminal imaging device of claim 2, but does not explicitly teach wherein the imaging assembly further comprises a flexible substrate, wherein the plurality of ultrasound transducer elements is formed on the flexible substrate, wherein the flexible substrate extends longitudinally between the first and second integrated circuit controllers.
Eberle ‘101, instead, discloses an ultrasound transducer assembly including a flexible substrate, which shares a technical field with the instant application. Specifically, Eberle ‘101 teaches “a flexible substrate to which the integrated circuitry and transducer elements are attached” (Eberle ‘101 claim 1), effectively reading on the imaging assembly further comprises a flexible substrate, wherein the plurality of ultrasound transducer elements is formed on the flexible substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging unit depicted in Fig. 3 of Stoute with the flexible substrate of Eberle ‘101 for ease of manufacturing, such that the “ultrasound catheter assembly retains a two-dimensional aspect to the early stages of ultrasound transducer assembly fabrication which will ultimately yield a three-dimensional, cylindrical device” (Col. 4, lines 13-16). 
Further, since Stoute may require multiple ASICs (see B. Concept and Components as conveyed above for claim 2), it would have been obvious to one of ordinary skill in the art to try a configuration wherein the at least first and second ASIC define the start and end of the flexible substrate longitudinally as a finite number of possible manufacturing configurations (e.g., (1) ASICs adjacent to one another at proximal end of flexible substrate; (2) ASICs adjacent to one another at distal end of flexible substrate; (3) ASICs separated from one another by the transducer array at either end).  Further, the position of the ASICS relative to each other and the ultrasonic transducer array represents an alternative design choice that would have been obvious to one of ordinary skill in the art that is expected to produce the same outcome in the absence of showing any criticality or unexpected results. 
With regard to claim 4, the modification of Stoute as conveyed above for claim 3 teaches  wherein the first integrated circuit controller is positioned proximally of the plurality of ultrasound transducer elements and the second integrated circuit controller is positioned distally of the plurality of ultrasound transducer elements following the same logic pattern and motivation. 
Regarding claims 15 and 16, the modification of Stoute and logic pattern as applied to claims 3 and 4 is also applicable the method of manufacture claims.
With regard to device claim 5 and complementary method of assembly claim 17, the modification of Stoute further teaches the intraluminal imaging device of claim 4, wherein the flexible elongate member comprises an inner member extending through an inner diameter of the first and second integrated circuit controllers, and wherein an acoustic backing material is disposed in a space defined by the inner member, the first and second integrated circuit controllers, and the plurality of ultrasound transducer elements. First, Eberle ‘101 depicts an inner diameter of the electronics portion 14 in Fig. 3 (replaced by the disc-shaped ASIC of Stoute) that extends through the ultrasonic array portion in Fig. 4. The diameter of lumen 16 is therefore the same as the inner diameter of the ASIC. Further, in the modification of Stoute as conveyed for claims 3 and 4, the at least two ASICs formed on either side of the ultrasonic array have the same inner radius. Further, as illustrated in Fig. 4, “a backing material 30 having a relatively low acoustic impedance fills the space between the lumen tube 18 and the transducer elements 8 as well as the gaps between adjacent ones of the sixty-four (64) transducer elements 8” (Col. 7, lines 45-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Stoute with the backing material 30 of Eberle ‘101 since it “possesses the ability to highly attenuate the ultrasound which is transmitted by the transducer elements 8. The backing material 30 also provides sufficient support for the transducer elements” (Col. 7, lines 51-52). 
Regarding claim 6, Stoute further teaches the intraluminal imaging device of claim 4, wherein the flexible elongate member comprises an outer member and an inner member, wherein the inner member comprises a conductive trace, and wherein the first and second integrated circuit controllers are in electrical communication via the conductive trace of the inner member: “The device should be powered through several insulated wires running through the guidewire. These are also used as control wires for beam-steering of the CMUT array. Inside the guidewire assembly there is space left for 8 insulated wires of ∅50μm” (2nd paragraph, B. Concept and Components). Here, the guidewire represents the outer member while the “insulated wires running through the guidewire” correspond to the conductive trace of the inner member. Further, as previously stated, since “the disc-shaped ASIC distributes the power to the CMUTs and multiplexes the outgoing signal” and that “most likely the ASIC will require more space than available in a single disc” such that “the ASIC functionality could be split up among several ASICs,” the insulated wires acting as the conductive trace are necessarily in electrical communication with the ASICs in order to “distribute power to the CMUTs.”  
With regard to claim 7, the modification of Stoute further teaches the intraluminal imaging device of claim 6, wherein the first and second integrated circuit controllers include an inner diameter and an outer diameter (the outer diameter of the ASIC depicted in Fig. 3 of Stoute with an inner diameter for allowing passage of the optical fiber), and wherein the inner member of the flexible elongate member extends through the inner diameters of the first and second integrated circuit controllers: First, the optical fiber of Stoute “runs in the center along the length of the device” (3rd paragraph, B. Concept and Components), wherein the optical fiber is another aspect of the inner member and is depicted in Fig. 3 as extending through the first ASIC on the proximal side of the CMUT array and through the CMUT array. In the modification of Stoute as conveyed above for claims 3 and 4, wherein at least a second ASIC is positioned on the distal end of the CMUT array, the optical fiber extends to the second ASIC inner diameter. 
Regarding claims 8 and 18, the modification of Stoute further teaches the intraluminal imaging device of claim 7, wherein the first and second integrated circuit controllers comprise a second bond pad in contact with the conductive trace of the inner member. Eberle ‘037 teaches “a set of conductive pads 34 formed on the carrier 20…and provide a connection between the ICS’s 18 and the cable 28 that communicatively couples the IC’s18 to a signal processor located outside the patient” (Col. 6, lines 12-16). The carrier 20 is the substrate on which the IC’s 18 are mounted and combined make up the electronics body 12. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner surface of the at least two ASICs of Stoute to include conductive pads 34 of Eberle ‘037 to provide a necessary connection means between the ASICs and the “insulated wires running through the guidewire” to distribute “the power to the CMUTs and multiplexes the outgoing signal.”
Regarding claim 14, the modification of Stoute further teaches the method of claim 13, further comprising etching the first integrated circuit controller into the annular shape. Eberle ‘101 discloses that that “the flex circuit 2 further comprises metallic interconnection circuitry formed from a malleable metal (such as gold) deposited by means of known sputtering, plating and etching techniques employed in the fabrication of microelectronic circuits upon a chromium adhesion layer on a surface of the flex circuit 2” (Col. 5, lines 22-27). While the flex circuit 2 of Eberle ‘101 is manufactured flat before being assembled as a cylinder, and the integrated circuits comprise a hexagonal shape of separated integrated circuit chips 6 (i.e., Fig. 3), the method of etching is stated as being well-known in the art, and thus would have been obvious as a means for manufacturing the ASIC of Stoute. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            
/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793